                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


DAVE MUSTO, et al.,
                                                    Case No. 2:17-cv-506
                      Plaintiffs,
       v.                                           Judge Graham

PAULA ZARO,                                         Magistrate Judge Deavers

                      Defendant.

                                            ORDER


       This matter is before the Court for consideration of Plaintiffs’ objections (ECF No. 54) to

the Report and Recommendation issued by Magistrate Judge Deavers on November 19, 2018.

(ECF No. 52). Magistrate Judge Deavers recommended that default not be entered against

Defendant pursuant to Federal Rule of Civil Procedure 55 at this juncture and further

recommended that:

       1.     Defendant’s obligation to respond to the Complaint be suspended, pending issuance

of a new case schedule;

       2.     Magistrate Judge Deavers conduct a status conference, by telephone, within forty-

five (45) days from the date of an Order adopting this Report and Recommendation and that

Magistrate Judge Deavers thereafter issue a new case schedule, including a new deadline for

responding to the Complaint (with a reminder warning to Defendant that she must comply with

new deadlines or timely file a motion for extension supported by good cause); and

       3.     The dates for the final pretrial conference and trial (ECF No. 40) be vacated and

rescheduled following the issuance of a new case schedule by Magistrate Judge Deavers.




                                                1
        For the reasons set forth below, the Court OVERRULES Plaintiffs’ objections (ECF No.

54) and ADOPTS the Report and Recommendation issued by Magistrate Judge Deavers on

November 19, 2018. (ECF No. 52).

  I.    Standard of Review

        Plaintiffs timely filed their objections on November 30, 2018. If a party objects within the

allotted time to a report and recommendation, the Court “shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection

is made.” 28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b). Upon review, the Court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C). As required by 28 U.S.C. § 636(b)(1)(C), the Court

will make a de novo review of those portions of the Report and Recommendation to which

Plaintiffs specifically object.

 II.    Plaintiffs’ Objections

        Plaintiffs object to the Report and Recommendation to the extent it recommends that the

dates for the final pretrial conference (currently scheduled for April 5, 2019) and trial (currently

scheduled for May 6, 2019) be vacated. (ECF No. 54 at 1). Plaintiffs assert that, “It would be

materially prejudicial and highly unfair to Plaintiffs to have their day in court delayed because of

Ms. Zaro’s counsel withdrawing and/or because two Orders were incorrectly addressed to Ms.

Zaro after her counsel withdrew.” (Id.). Plaintiffs believe that “the extent of discovery already

conducted in the case” allows “more than sufficient time over the next 90 days to complete

discovery and prepare and file” dispositive motions in advance of the currently scheduled final

pretrial conference date. (Id. at 1–2). Plaintiffs further believe that the telephone status conference




                                                  2
with Magistrate Judge Deavers could be expedited to the extent that all agree to its immediate

scheduling. (Id. at 2).

III.    Discussion

        Plaintiffs’ objections are noted, but the Court also notes the opportunity for their concerns

to be heard at the telephone status conference to be scheduled within forty-five (45) days from the

date of this Order. At that time, Plaintiffs may present their arguments to Magistrate Judge Deavers

as to why the previously scheduled dates for the final pretrial conference and trial should be

reinstated. At that point, Magistrate Judge Deavers may agree to recommend that the Court issue

a notice of hearing reinstating the final pretrial conference date of April 5, 2019 and the trial date

of May 6, 2019. Until such time, the Court shall vacate its previously issued Notice of Hearing

setting those dates (ECF No. 40).

IV.     Conclusion

        Upon de novo review, the Court OVERRULES Plaintiffs’ objections (ECF No. 54) and

ADOPTS the Report and Recommendation (ECF No. 52).


        IT IS SO ORDERED.


                                                              /s/ James L. Graham
                                                              JAMES L. GRAHAM
                                                              United States District Judge

DATE: December 11, 2018




                                                  3
